Citation Nr: 1400478	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  13-00 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION


Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from May 1961 to October 1965.  The Veteran died in December 2002.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals  (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2005, the Board denied a claim for service connection for the cause of the Veteran's death.  

2.  The evidence received since the Board's August 2005 decision, which denied a claim of entitlement to service connection for the cause of the Veteran's death, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the Board's August 2005 decision which denied a claim for service connection for the cause of the Veteran's death; the claim for service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).  

I.  New and Material

The appellant asserts that new and material evidence has been presented to reopen the claim for service connection for the cause of the Veteran's death.  She argues, in part, that during service the Veteran had symptoms that included "persistent infection" resulting in gastrointestinal symptoms, and "many pus cells with grid-heavy symptomatology known to cause or aggravate pneumonia because of infection with bacteria contributing to painful breathing, aggravating or causing hypoxia, and severe irregular breathing, which ultimately contributed to the Veteran's death.  

As an initial matter, the Board notes that in her statement, received in May 2013, the appellant used the phrase "clear and unmistakable error" (CUE) on several occasions.  To the extent that she used this phrase in association with a discussion of the RO's April 2003 rating decision, which denied her claim for service connection for the cause of the Veteran's death, this rating decision was subsumed by the Board's August 2005 decision, and is therefore not properly the subject of a CUE claim.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1104 (2013).  With regard to her other arguments, these merely express disagreement with how the facts of the case were weighed, and this cannot form the basis of a CUE claim.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  

In April 2003, the RO denied a claim for service connection for the cause of the Veteran's death.  The appellant appealed, and in August 2005, the Board denied the claim, after determining that service connection was not warranted on a direct basis, and that the Veteran did not have service in the Republic of Vietnam, such that presumptive service connection was not warranted based on exposure to Agent Orange.  

The appellant did not appeal the Board's decision, and it became final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).  

In January 2012, the appellant filed to reopen the claim.  In July 2012, the RO determined that new and material evidence had not been presented to reopen the claim.  The appellant has appealed.  

Unappealed rating decisions by the Board are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002).  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim. If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

For a grant of service connection for the cause of death, pertinent regulations require a showing that either the fatal disease was incurred in or aggravated by service or, in some instances, was manifest to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the absence of such evidence, the regulations require a showing that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.310(a), 3.312 (2013).  

With respect to the principal cause of death, VA regulations provide that a "service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b) (2013).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (2013).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a); and that continuity of symptomatology only relates the specified chronic diseases).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the medical nexus.  Id.  

The law provides a presumption of service connection for certain diseases which become manifest after separation from service in veterans who served in the Republic of Vietnam during the period from January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

In the last few years, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.    

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 67 Fed. Reg. 42,600 (2002); Notice, 72 Fed. Reg. 32,395 -407 (June 12, 2007).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to require a servicemember's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  

VA has acknowledged that Agent Orange was in some instances used in Thailand and has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea (to specifically include Thailand).  See 38 C.F.R. § 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) (iii)-(iv); VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n). 

The most recent and final denial of this claim was in August 2005.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

At the time of the Board's August 2005 decision, the appellant had contended that the Veteran's death was due to disability that resulted from exposure to Agent Orange while working on aircraft in Okinawa that had sprayed Agent Orange in Vietnam.  She also contended that the Veteran had told her that he had served in Vietnam, and that he possibly served in Vietnam while on temporary duty.  Finally, she argued that service connection was warranted on a direct basis, because during service he was treated for symptoms that included abdominal pain during service, which was characterized as acute gastritis.  She argued that the Veteran had a pre-existing "knot" in his stomach since childhood which was discovered during an examination, and regarded as a questionable fibrous band.  The appellant stated that the Veteran sought treatment for this problem in December 2002.   

The evidence of record at the time of the Board's August 2005 decision included the Veteran's service treatment records, which showed that he received treatment for a variety of symptoms, to include musculoskeletal, gastrointestinal, and genitourinary symptoms.  More specifically, in April 1962, the Veteran was treated for complaints of pain in the abdomen off and on for several months, with no other symptoms other than a "knot" in the abdomen present since he was a baby.  The examiner noted a strong smell of alcohol; the Veteran admitted that he had been drinking the night before.  The examiner noted a solid mass about three centimeters above the navel and diagnosed the Veteran as having questionable congenital fibrous band or defect, doubtful hernia.  Treatment for gastritis was recommended.  In early 1963, and again in early 1965, the Veteran was treated on several occasions for a penile drip, ulcer, and discharge.  Gram stain testing in 1963 revealed pus cells with GNID (gram-negative intracellular diplococci) (heavy) noted.  In a June 1963 record, the Veteran complained of a stomachache.  The Veteran's separation examination report, dated in September 1965, showed that all listed systems and conditions were clinically evaluated as normal, with the exception of a birthmark on his back.  In the associated "report of medical history," the Veteran denied a history of all listed symptoms and conditions, except for a history of whooping cough, and mumps.  He stated that he was in good health.  

The evidence of record at the time of the Board's August 2005 decision also included statements submitted by the Veteran in association with a number of claims.  A review of these documents shows that he never claimed to have served in Vietnam, rather, he claimed that he was exposed to Agent Orange while working on planes in Okinawa that had sprayed Agent Orange over Vietnam.  See e.g., Veteran's statement (VA Form 21-4138), received in January 2001; VA progress notes, dated December 2000, June 2001 (discussing service in Okinawa and/or Germany).  In addition, the appellant had submitted a photograph of the Veteran's tombstone, which indicated that he had served in Vietnam, as well as an article which indicated that planes used to spray Agent Orange during the Vietnam era included F-100 Sabres, F-4 Phantoms, and T-28 Trojans.  

As for the post-service medical evidence, it consisted of VA and non-VA reports, dated between 1981 and 2002.  In a February 1985 VA outpatient record, the Veteran complained of recurring abdominal pain and was diagnosed as having irritable bowel syndrome.  In a VA medical record dated in January 1997, the Veteran complained of abdominal pain.  The Veteran was diagnosed as having probable peptic ulcer disease.  VA medical records dated from 2001 to 2002 are silent as to any complaints regarding an abdominal "knot" or any indication of abdominal problems.  As of 1995, the evidence showed that the Veteran had a complex medical history that included coronary artery disease, congestive heart failure, a myocardial infarction in 1992 related to cocaine use, diabetes mellitus, obesity, smoking for over 40 years, and use of crack cocaine and IVDA (intravenous drug abuse).  See e.g., Dallas County Hospital District reports, dated in 1995, VA progress notes, dated in February 2000, and February 2001.  

The Veteran's service reports, to include his discharge (DD Form 214), and his personnel file, showed that his military specialty was aircraft mechanic, that he worked on planes that included the F-100, and that he served outside of the Continental United States in two places: in Germany, and in Okinawa.  A response from the National Personnel Records Center, dated in October 2001, showed that they stated that they were unable to verify service in the Republic of Vietnam.  

The Veteran's certificate of death showed that he died in December 2002.  The immediate cause of death was "profound hypoxia," due to (or as a consequence of) pneumonia, due to (or as a consequence of) diffuse B-cell lymphoma.  The certificate indicates that the interval between the onset of B-cell lymphoma and the Veteran's death had been "months." 

At the time of the Veteran's death in December 2002, service connection was in effect for hemorrhoids, rated at 10 percent.  No other service-connected disabilities were in effect.

At the time of the Board's August 2005 decision, there was no evidence to show that the Veteran was exposed to herbicides while working on airplanes in Okinawa, no evidence of lymphoma, or symptoms associated with lymphoma during service, no indication in the record of symptoms associated with lymphoma until private outpatient records dated in September 2002, and no competent evidence of record to link the Veteran's cause of death to any incident of service, to include exposure to Agent Orange, or to his service-connected hemorrhoids.  

The evidence received since the Board's August 2005 decision consists of statements from the appellant and her representative.

This evidence which was not of record at the time of the Board's August 2005 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  In this case, the arguments submitted by the appellant assert that the Veteran had relevant symptoms during service, that he may have served in Vietnam, and that he may have been exposed to Agent Orange while working on planes in Okinawa that had sprayed it over Vietnam.  These were all within the scope of arguments of record at the time of the Board's August 2005 decision, and they do not provide a basis for reopening the claim.  Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  At the time of the Board's August 2005 decision, the Veteran's service treatment reports did not show treatment for symptoms of B-cell lymphoma.  The earliest post-service medical evidence of B-cell lymphoma was dated in 2002, about 37 years after separation from service.  There was no evidence to show that the Veteran served in Vietnam, or that he was exposed to Agent Orange, nor was there any competent evidence to link the Veteran's cause of death to his service on any basis, to include exposure to Agent Orange.  None of the submitted evidence remedies any unproven element of the claim.  Shade.  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.  


II.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

With regard to all other claims, proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess. 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court determined that, when adjudicating a claim for service connection for the cause of a veteran's death, VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, § 5103(a) notice for a claim for service connection for the cause of a veteran's death must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

In this case, the VCAA notification did not specifically address the Veteran's service-connected disability, per Hupp.

The Board finds that any deficiency in the notice to the appellant is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post- decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a)  notice had been provided to the claimant, the United States Court of Appeals for Veterans Claims (Court) found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case.)

The Board finds that any prejudice on VA's part has been overcome by the following: (1) based on the communications sent to the appellant over the course of this appeal, the appellant clearly has actual knowledge of the evidence she is required to submit in this case; and (2) based on the appellant's contentions, as well as the communications provided to the appellant by VA, it is reasonable to expect that the appellant understands what was needed to prevail.  The Board notes that subsequent to the issuance of the April 2012 VCAA letter, the appellant and her representative have submitted argument which addresses what is needed to establish her claim.  She and her representative have argued that the Veteran was exposed to Agent Orange, and that he was treated for symptoms during service that contributed to his death.  See e.g., notice of disagreement, and appeal (VA Form 9); letters and statements, received in March and May of 2013.  These arguments demonstrate an understanding of the applicable legal criteria.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant has been notified of the criteria for establishing service connection, the evidence required, and her and VA's respective duties for obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records.  As the Board has determined that new and material evidence has not been presented, a remand for an etiological opinion is not required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002); Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 






ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is not reopened.  The appeal is denied. 


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


